Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed January 31, 2022  have been fully considered but they are not persuasive. Applicant’s argument alleges the cited prior art does not teach or disclose “the processor is configured to delete the information received from the second surgical hub”, and point to paragraph [0133] of Robbins as the alleged failure to teach this limitation. Examiner respectfully disagrees with the limited interpretation of the references taken independent and in combination. 
In order to further support the teaching of Robbins, Examiner has cited paragraph FIG.3, act 340 and [0091]-[0093] of Robbin, which describes an update event in which the system (e.g., the processor) is responsible for deleting the data of the checklist. As such, Examiner respectfully submits this limitation is clearly disclosed by the references. Therefore, the rejection stands as properly addressed below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 5, 6, 13, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over rejected under Holoien et al., US 2014/0187856 A1 (hereinafter “Holoien”) in view of Farritor et al., US 2017/0354470 A1 (hereinafter “Farritor”) further in view of Robbins et al., US 2014/0006943 A1 (hereinafter “Robbins”)
Regarding claim 1, Holoien discloses an interactive control unit (See at least FIG. 1 illustrating imaging system 100 with a control module 110 described at least at [0045]-[0046]) for use within an operating room comprising a sterile field and a non-sterile field (see at least FIG. 1, describing components within and outside of the sterile field at least at [0050]-[0051] and [0057]), the interactive control unit comprising: 
an interactive touchscreen display located inside the sterile field of the operating room (see at least FIG. 1 (170, 230) describing display/touchscreen at least inside the sterile field [0050]);
an interface configured to couple the control unit to a first surgical hub (see at least FIG. 1 (210) and arrows connecting the control module 110 of the imaging system 100 to the various input and output modules including medical tools and equipment 180 and operating room equipment 190 as ;
a processor (see at least FIG. 1 illustrating processor 150 and further described at least at [0049]); and
a memory coupled to the processor (see at least storage devices 200 described at least at [0054]), the memory storing instructions (see at least FIG. 1 describing software 160 described at [0054] and [0060] executable by processor 150) executable by the processor to:
receive a control input  (110) command from the interactive touchscreen (see at least FIG. 2 describing display touchscreen( 170,230) within the field and input in the form of touch at least at [0062]);
and transmit the control input command to the first surgical hub (see at least [0062]-[0064] and FIGS. 1 and 2 describing the control input by touching the display touchscreen to send information to various devices through the control module 110), wherein the control input command causes the first surgical hub to control devices coupled to the first surgical hub located inside the non-sterile field of the operating room (FIG. 1( 210) and FIG. 3 see at least [0003] describing application of sending a video feed or captured images to locations outside of the sterile field of the operating room and further describing a second monitor at least at [0057] and data being received by the second touchscreen 230 therein allowing a non-sterile nurse in the non-sterile field to manipulate touchscreen 230, further describing other operating room equipment 190 in non-sterile field including lights, etc. at [0053]); 
and based on a user change, re-configure wireless activation devices within the sterile field (see at least [0048], [0059] and claim 28 describing wireless connectivity through control module 110; further at FIGS. 1-4 describing exemplary reconfiguring connections at [0063]-[0065] and at least at [0070]-[0072], for example turning on and off various components therein). 
 an energy device paired thereto; 
receive a consult request for a consultation and information from a second surgical hub;
temporarily store the information responsive to receiving the consult request and the information;
configure a portion of the interactive touchscreen display to display the information received from the second surgical hub after receiving the consult request, wherein the information represents at least a portion of an operating theater associated with the second surgical hub; and
erase the information responsive to a determination that the consultation is complete.

In the same field of endeavor, Farritor discloses a sterile field device with an energy device paired thereto (see at least [0190]-[0191] describing various energy devices commonly used within the surgical field).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the modular imaging and surgical field device of Holoien to incorporate the various energy devices as disclosed by Farritor because the references are within the same field of endeavor, namely, automated control of surgical devices in a surgical or sterile field. The motivation to combine these references would have been to improve patient safety through maximum configurability of the surgical space (see Farritor at least at [0004]-[0005]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Holoien in view of Farritor does not explicitly disclose receive a consult request for a consultation and information from a second surgical hub; temporarily store the information responsive to receiving the consult request and the information; configure a portion of the interactive touchscreen display to display the information received from the second surgical hub after receiving the consult request, wherein the information represents at least a portion of an operating theater associated with the second surgical hub; and erase the information responsive to a determination that the consultation is complete.
In the same field of endeavor, Robbins discloses receive a consult request for a consultation and information from a second surgical hub (see at least FIG. 3 of the server device submitting checklist request to terminal device as described at least at [0084] which serves as a consult, FIG. 7 with multiple terminals illustrated further described at least at [0131]-[0134]); 
temporarily store the information responsive to receiving the consult request and the information (see Robbins at least at FIG. 3 and 320 describing transfer of data from server to the terminal device 320 at least at [0086]-[0088] and Holoien describing storage of information at least at [0072] the information would be temporary because it would be related to the current patient, and therefore, the configuration would be customizable to the current patient); 
configure a portion of the interactive touchscreen display to display the information received from the second surgical hub after receiving the consult request (see at least FIGS. 6A-6C describing a check in checklist further described at least at [0115]-[0117] with team consultation therein and check in described therein), wherein the information represents at least a portion of an operating theater associated with the second surgical hub (see at least FIG. 4 illustrating operating room 430 in connection with operating room 410 in connection with doctor’s office 450 connected through server 405 described at [0094] further see at least [0098]-[0104] describing information being presented to operating room 430 at display 434 from operating room 410 and/or doctor’s office 450 including updated patient information as described at least at [0104]); and
 erase the information responsive to a determination that the consultation is complete (see at least Robbins at FIG. 3 and [0091]-[00923] describing act 340 an update event which is responsible for .
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the surgical hub and display system of Holoien in view of Farritor to incorporate the consultation and multiple terminal configuration of Robbins because the references are within the same field of endeavor, namely, systems and devices used for communication and display within operating rooms. The motivation to combine these references would have been to improve communication among parties inside and outside of the operating environment (see Robbins at least at [0002] and [0003]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 5, Holoien in view of Farritor further in view of Robbins discloses the interactive control unit of claim 1 (see above), wherein the processor is configured to reconfigure wireless devices coupled to the surgical hub from control inputs received via the interactive touchscreen display (see at least [0048], [0059] and claim 28 describing wireless connectivity through control module 110; further at FIGS. 1-4 describing exemplary reconfiguring connections at [0063]-[0065] and at least at [0070]-[0072], for example turning on and off various components therein).

Regarding claim 6, Holoien in view of Farritor further in view of Robbins discloses the interactive control unit of claim 1 (see above), wherein the interactive touchscreen display comprises multiple input and output zones (See at least FIGS 6-8 with various exemplary configurations capable of different .

Regarding claim 13, it is similar in scope to claim 1, the only difference is claim 13 is directed to a control circuit (see Holoien at FIG. 1 and at least control module 110 described at least at [0045]-[0046]). Therefore, claim 13 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 17, it is similar in scope to claim 5 above; therefore, claim 17 is similarly analyzed and rejected as claim 5. 

Regarding claim 18, it is similar in scope to claim 6 above; therefore, claim 18 is similarly analyzed and rejected as claim 6.

Claims 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holoien et al., US 2014/0187856 A1 (hereinafter “Holoien”) in view of Farritor et al., US 2017/0354470 A1 (hereinafter “Farritor”) further in view of Robbins et al., US 2014/0006943 A1 (hereinafter “Robbins”) further in view of Razzaque et al., US 2014/0142426 A1 (hereinafter “Razzaque”). 
Regarding claim 2, Holoien in view of Farritor further in view of Robbins discloses the interactive control unit of claim 1 (see above). 
However, Holoien in view of Farritor further in view of Robbins does not explicitly discloses wherein the processor is configured to receive an image array from a scanning device and display the image on the interactive touchscreen display.
In the same field of endeavor, Razzaque discloses an image management and display system for an operation room wherein the processor is configured to receive an image array from a scanning device and display the image on the interactive touchscreen display (see at least FIGS. 3A describing system capable of receiving and producing CT scanned images on a display unit 320 as described at least at [0059]-[0062]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image management and display system of Holoien in view of Farritor further in view of Robbins to incorporate the scanned image display capacity as disclosed by Razzaque because the references are within the same field of endeavor, namely, digital display operation room systems. The motivation to combine these references would have been to improve information and data availability to the surgeon during a procedure (see Razzaque at least at [0005]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 3, Holoien in view of Farritor further in view of Robbins further in view of Razzaque discloses wherein the processor is configured to display on the interactive touchscreen display an image of a virtual anatomy based on the received image array (See Razzaque at least FIGS. 18 and 19 further described at least at [0182]-[0186]).

Regarding claim 4, Holoien in view of Farritor further in view of Robbins further in view of Razzaque discloses the interactive control unit of claim 2 (See above), wherein the processor is configured to receive an image array from a laser Doppler scanning device (See at least Razzaque at least at [0183]-[0190] describing Doppler techniques known in the art for image production).

Regarding claim 14, it is similar in scope to claim 2 above; therefore, claim 14 is similarly analyzed and rejected as claim 2. 

Regarding claim 15, it is similar in scope to claim 3 above; therefore, claim 15 is similarly analyzed and rejected as claim 3. 

Regarding claim 16, it is similar in scope to claim 4 above; therefore, claim 16 is similarly analyzed and rejected as claim 6. 

Claims 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holoien et al., US 2014/0187856 A1 (hereinafter “Holoien”)  in view of Robbins et al., US 2014/0006943 A1 (hereinafter “Robbins”). 
Regarding claim 7, Holoien discloses an interactive control unit (See at least FIG. 1 illustrating imaging system 100 with a control module 110 described at least at [0045]-[0046]) for use within an operating room comprising a sterile field and a non-sterile field (see at least FIG. 1, describing components within and outside of the sterile field at least at [0050]-[0051] and [0057]), the interactive control unit comprising: 
an interactive touchscreen display located inside the sterile field of the operating room (see at least FIG. 1 describing display/touchscreen at least inside the sterile field [0050]);
an interface configured to couple the control unit to a surgical hub (see at least FIG. 1 and arrows connecting the control module 110 of the imaging system 100 to the various input and output modules including medical tools and equipment 180 and operating room equipment 190 as described at least [0051]-[0053] and describing various forms of interfacing and connecting the equipment with the control module therein further see [0043] describing connection and coupling);
a processor (see at least FIG. 1 illustrating processor 150 and further described at least at [0049]); and
a memory coupled to the processor (see at least storage devices 200 described at least at [0054]), the memory storing instructions (see at least FIG. 1 describing software 160 described at [0054] and [0060] executable by processor 150) executable by the processor to:
receive a control input command from the interactive touchscreen (see at least FIG. 2 describing display touchscreen 170 within the field and input in the form of touch at least at [0062]);
and transmit the control input command to the surgical hub (see at least [0062]-[0064] and FIGS. 1 and 2 describing the control input by touching the display touchscreen to send information to various devices through the control module 110), wherein the control input command causes the surgical hub to control devices coupled to the surgical hub located inside the non-sterile field of the operating room (see at least [0003] describing application of sending a video feed or captured images to locations outside of the sterile field of the operating room and further describing a second monitor at least at [0057] and data being received by the second touchscreen 230 therein allowing a non-sterile nurse in the non-sterile field to manipulate touchscreen 230, further describing other operating room equipment 190 in non-sterile field including lights, etc. at [0053]). 
However, Holoien does not explicitly disclose the surgical control unit is configured to receive a consult request for a consultation and information from a second surgical hub; temporarily store the information responsive to receiving the consult request and the information; configure a portion of the interactive touchscreen display to display information received from the second surgical hub after receiving the consult request; erase the information responsive to a determination that the consultation is complete.
In the same field of endeavor, Robbins discloses the surgical hub is located outside the sterile field (see at least FIG. 4 which illustrates operating room 410 and operating room 430 with components located outside the operating room as described at least at [0100]-[0104]), receive a consult request for a consultation and information from a second surgical hub (see at least FIG. 3 of the server device ; temporarily store the information responsive to receiving the consult request and the information (See Robbins at least at FIG. 3 and 320 describing transfer of data from server to the terminal device 320 at least at [0086]-[0088] and Holoien describing storage of information at least at [0072] the information would be temporary because it would be related to the current patient, and therefore, the configuration would be customizable to the current patient); configure a portion of the interactive touchscreen display to display information received from the second surgical hub after receiving the consult request (see at least FIGS. 6A-6C describing a check in checklist further described at least at [0115]-[0117] with team consultation therein and check in described therein) wherein the information represents at least a portion of an operating theater associated with a second surgical hub (see at least FIG. 4 illustrating operating room 430 in connection with operating room 410 in connection with doctor’s office 450 connected through server 405 described at [0094] further see at least [0098]-[0104] describing information being presented to operating room 430 at display 434 from operating room 410 and/or doctor’s office 450 including updated patient information as described at least at [0104]), erase the information responsive to a determination that the consultation is complete  (see at least Robbins at FIG. 3 and [0091]-[00923] describing act 340 an update event which is responsible for deleting the data of the checklist when updating the information of the checklist submitted; see at least Robbins at [0133] describing deleting data; deleting extraneous information or closing a window sent from an external hub would be obvious to one of ordinary skill in the art to increase screen real estate for the current task at hand, and furthermore deleting the data, would be obvious for removing incorrect information from patient’s record).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the surgical hub and display system of Holoien to incorporate the consultation and multiple 

Regarding claim 9, Holoien in view of Robbins discloses the interactive control unit of claim 7 (see above), wherein the processor is configured to back up the information in time (see at least Holoien at FIG. 1 describing storage devices 200 describing saving part or all of the procedure at least at [0054]; intermittent backing up of critical data would be obvious to one of ordinary skill in the art for the commonly understood benefit of preventing the loss of critical data).

Regarding claim 12, Holoien in view of Robbins discloses the interactive control unit of claim 11 (see above), wherein the processor is configured to return control to the interactive surgical touchscreen in the first surgical hub (see at least Robbins at FIG. 7 with multiple terminal devices capable of control as described at least at [0130]-[0133], and further at FIGS. 3-4 and [0084] and [0093]-[0094]; control is returned to current hub after the checklist is completed, see at least FIGS. 6A-6C and described at [0122]-[0127]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623       
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623